Citation Nr: 0211286	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  97-33 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for basal cell 
carcinoma (BCC) and chloracne claimed as due to exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran had verified active duty from February 1963 to 
February 1967.  He served as a member of the United States 
Marine Corps Reserves from February 12, 1963, to February 26, 
1963, February 25, 1967, to February 27, 1969, and February 
27, 1981, to February 28, 1997, including periods of active 
duty training and inactive duty training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied service connection for a left knee 
disorder, bilateral hearing loss, and BCC claimed as due to 
exposure to Agent Orange.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2. The current left knee disorder is more likely than not 
related to running and marching in service.

3.  The veteran was noted to have hearing loss in the 
Reserves.

4.  The veteran's sensorineural hearing loss was probably 
caused by or aggravated by reported noise exposure in 
service.

5.  The veteran served in Vietnam during the Vietnam era and 
is presumed to have been exposed to Agent Orange.

6.  BCC is not a disease which the Secretary of the 
Department of Veterans Affairs has determined that a positive 
association with Agent Orange exposure exists.

7.  BCC is not related to Agent Orange exposure.

8.  There is no competent evidence to show that BCC and 
chloracne were incurred in or aggravated by active duty or 
active duty for training (ACDUTRA).


CONCLUSIONS OF LAW

1.  A left knee disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2001).

2.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.102, 3.303, 3.385 (2001).

3.  BCC and chloracne were not incurred in or aggravated by 
military service nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
a November 2001 supplemental statement of the case, the RO 
notified the veteran of its duty to him under the VCAA and 
informed him of what additional evidence was needed in 
support of his claims.  As the RO has considered and complied 
with the VCAA, the Board may proceed with the adjudication of 
the appeal.  

Factual Background

Service medical records are silent for complaints or findings 
pertaining to skin lesions or a left knee injury.  

Prior to October 31, 1967, hearing tests in the military were 
measured using ASA units.  Thereafter, ISO (ANSI) units 
became the industry standard for measuring hearing loss.  For 
purposes of this decision, the ANA units have been converted 
to ISO units.  The ISO unit is shown in parenthesis.  On the 
authorized audiological evaluation in February1963, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
-10 (0)
15 (20)
LEFT
-10 (5)
-10 (0)
-5 (5)
5 (15)
-10 (-5)

A January 1967 examination report showed that a whispered 
voice test yielded normal results.  All examination reports 
from his Reserve service included audiology readings that 
reflected defective hearing.  Although the dates for most 
reports are illegible, the July 1991 readings are 
representative, to a degree, of the level of hearing loss 
demonstrated.  The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
85
90
LEFT
10
5
45
30
60

The diagnosis was high frequency hearing loss.

The veteran's DD Form 214 notes that his military occupation 
specialty (MOS) during active service was that of auto 
mechanic.  

Private medical records included notes from Tony A. White, 
M.D, dated in September and November 1995.  These records 
included a reported history of BCC and a diagnosis of 
recurrent BCC.

Private medical records from Joseph W. Clark, M.D., dated 
from October to December 1996 noted that the veteran had 
problems with his left knee.  He specifically suffered an 
injury to the left knee in October that resulted in a 
diagnosis of lateral meniscus tear.  In December, his left 
knee was operated on for degenerative process.  It was 
indicated that the veteran was an avid runner secondary to 
his commitment to the Marines.  The opinion was that running 
associated with service contributed to the degenerative 
process.  

A December 1996 statement from Dr. White diagnosed additional 
BCC.  He opined that exposure to Agent Orange in service may 
be related to the recurrent lesions.

A statement from the veteran dated in December 1996 indicated 
that although his MOS was auto mechanic, he performed other 
duties in Vietnam such as perimeter guard and patrol.  There 
were attacks on two occasions when he was on perimeter guard 
duty.  One attack only involved small firearms while the 
other involved small firearms and grenades.  He returned fire 
with an M-14.

A letter dated in January 1997 indicated that the veteran was 
awarded the Combat Action Ribbon (CAR) for service in 
Vietnam.

In February 1997, the veteran underwent a VA examination with 
regard to his claims.  He reported a history of BCC that 
began 15 years earlier.  The examiner was not aware of a 
relationship between Agent Orange exposure and BCC; however, 
due to his relatively dark complexion and the age when it 
first occurred, any documentation linking the two would make 
the veteran a good candidate.  The opinion did not indicate 
there was a relationship between Agent Orange exposure and 
BCC.  With regard to the knee, the diagnosis was 
postoperative meniscectomy with some loss of motion and 
residual traumatic arthritis.  The results of the audiology 
examination indicated moderate to profound, high frequency, 
sensorineural hearing loss for the right ear and a mild to 
moderately severe, high frequency sensorineural hearing loss 
for the left ear.

A December 1997 opinion from Dr. Clark again related a 
specific knee disorder to service.  

The veteran testified during a December 1997 personal hearing 
that his injuries were due to active duty and ACDUTRA.  
Hearing loss began when he was in Vietnam, but time on the 
rifle range shooting weapons while in the Marine Corps 
Reserves was also a contributing factor.  Running over the 
years in order to meet the physical fitness requirements of 
the Reserves as well as walking and marching led to wear and 
tear on his left knee that resulted in his current left knee 
disorder.  With regard to BCC, he stated that it first 
occurred somewhere around 1974 to 1976 and was the result of 
exposure to Agent Orange while serving in Vietnam during 
active duty.  

Private medical records from Michael H. Honeywell, M.D., 
dated from 1997 to 1999 show that the veteran was seen and 
treated for skin lesions.  He opined that Agent Orange could 
have caused the multiple skin cancers as there were no other 
high risk factors such as long-term outdoor exposure, light 
colored eyes, or light-skinned complexion.

VA examinations in March 2000 included review of the 
veteran's claims file.  A relationship was not found between 
the veteran's BCC and Agent Orange exposure.  The examiner 
was not aware of any documented evidence that showed exposure 
to Agent Orange caused skin cancer, specifically BCC.  The 
opinion was that BCC was most likely due to constant sun 
exposure and a very fair complexion.  The opinion regarding 
the left knee was that running and marching during service 
was more likely than not related to current symptoms and 
concurred with Dr. Clark's opinion of a causal relationship.  
Audiology findings of pure tone thresholds, in decibels, were 
as follows: 




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
35
65
90
95
71
LEFT
25
50
60
75
53

The opinion was that it was probable that the sensorineural 
hearing loss was caused by or aggravated by the reported 
noise exposure.

There is no current diagnosis of chloracne

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
"Active military, naval, and air service" is defined as 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty for training (INACDUTRA) during 
which the individual was disabled or died from an injury 
incurred or aggravated in line of duty.  See 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  In other words, service 
connection may be established for disease or injury incurred 
or aggravated during either active duty or ACDUTRA or for 
residuals of an injury, but not disease, incurred or 
aggravated during INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 
1131; 38 C.F.R. §§ 3.6, 3.303. 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001). 

1.  Left knee

Although there is no medical evidence in service of a 
specific injury to the left knee, the veteran contends that 
such injury is the result of his long-time career in the 
service.  He specifically relates it to years of marching, 
running, and walking during active duty and in the Reserves.  
The veteran's private physician has opined that wear and tear 
on the left knee due to running in service is related to his 
current knee disorder.  A VA examiner concurred with this 
opinion.

As there is no evidence to contradict the medical opinions of 
record, the Board finds that service connection is warranted.  
Since the preponderance of the evidence is in favor of the 
veteran's claim of service connection, the benefit-of-the-
doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Bilateral hearing loss

Although medical records from active duty show findings of 
normal hearing upon separation, audiology reports in the 
Reserves as well as current audiology reports show that the 
veteran's hearing loss meets the criteria of a disability 
pursuant to 38 C.F.R. § 3.385(2001).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), has found that there is no 
requirement that there be complaints or treatment in service 
before service connection for hearing loss can be granted.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Similarly, 
service connection for hearing loss is not precluded even if 
the audiology test results at a veteran's separation from 
service do not then meet the regulatory requirements for 
establishing a "disability" for VA purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993). What is required is 
credible evidence of acoustic trauma due to noise exposure 
inservice, post-service audiology findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes). 

The award of a CAR indicates the veteran engaged in combat 
with the enemy; therefore, the veteran's statements regarding 
injury to his ears during such combat shall be accepted as 
sufficient proof provided if it is consistent with the 
circumstances, conditions, or hardships of such service even 
if there is no official record of the occurrence.  See 
38 U.S.C.A. § 1154(b) (West 1991).  In this regard, the Board 
finds that the veteran's contention of noise exposure is 
consistent with the incidents described regarding exchange of 
fire with the enemy.

In addition, audiology findings from the March 2000 VA 
examination meet the regulatory requirements for hearing loss 
disability for VA purposes and the opinion offered links the 
current bilateral hearing loss to noise exposure reported in 
service.

Based on the foregoing, the Board finds that service 
connection is warranted.  Since the preponderance of the 
evidence is in favor of the claim of service, the benefit-of-
the-doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

3.  Basal cell carcinoma and chloracne

The veteran claims that his exposure to Agent Orange while 
serving in the Republic of Vietnam caused BCC and chloracne 
and that service connection is warranted based on this 
exposure.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in 
38 C.F.R. § 3.309(e), is presumed to have been exposed during 
such service to certain herbicide agents (e.g., Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.

A recent change in the law provides that a veteran is now 
presumed to have been exposed to Agent Orange if he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C. 
§ 1116(f), as added by § 201 of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001).  As a result of this change, a veteran is 
presumed to have been exposed due to service in Vietnam. In 
view of the change in the law, the veteran is presumed to 
have been exposed due to his service in Vietnam.

The evidence clearly shows that the veteran was diagnosed 
with BCC, however, it is not one of the diseases for which 
service connection may be granted on a presumptive basis due 
to Agent Orange exposure.  In addition, the Secretary of the 
Department of Veterans Affairs (Secretary) has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for number of cancers that include skin 
cancer.  See 67 Fed. Reg. 42600 (June 24, 2002).  The veteran 
does not have a diagnosis of chloracne.

Review of the record does not contain sufficient evidence to 
show service connection based on exposure to Agent Orange is 
warranted on a direct basis.  Drs. White and Honeywell opined 
that Agent Orange exposure in service could be related to 
recurrent skin cancers.  Although neither pointed to any 
documented evidence of such a relationship, Dr. Honeywell 
based his opinion on the fact that the veteran had no known 
high risk factors.  On the other hand, two VA physicians 
opined that there was no relationship between Agent Orange 
exposure and BCC on the basis that they were unaware of any 
documentation to support the existence of such a 
relationship.  

When faced with conflicting medical opinions, the Board must 
compare and weigh the probative value of each.  If they are 
found to be in equipoise, then the benefit of the doubt is 
applied in the veteran's favor.  Based on the evidence of 
record, the Board finds the conflicting opinions are not in 
equipoise based on the fact that VA physicians had the 
benefit of reviewing the veteran's entire file and 
acknowledged that they were unaware of any documentation that 
showed there a positive relationship.  Moreover, the private 
physicians did not refer to any positive documentation of a 
relationship and provided no basis for the opinion other than 
the fact that the veteran did not have any high risk factors.

In conclusion, the preponderance of the evidence is against 
the claim of service connection for BCC or chloracne due to 
Agent Orange exposure on a presumptive and direct basis.  As 
such, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the veteran does not have a disease subject to 
direct or presumptive service connection based on Agent 
Orange exposure, service connection might be established 
alternatively by satisfactory proof of direct service 
connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Board finds that there is no competent evidence that the 
veteran's BCC or chloracne are related to active service or 
ACDUTRA.  In making its determination, the Board notes that 
service medical records from active duty and ACDUTRA fail to 
mention the existence of BCC or chloracne.  It is not 
documented that sun exposure in service caused a reaction 
resulting in BCC or chloracne.  The only evidence of 
treatment is found in private medical records.  In addition, 
there are no medical opinions of record that link BCC or 
chloracne to service, but there is an opinion from a VA 
examiner that indicated the BCC was more likely due to 
chronic sun exposure and the veteran's fair skin complexion.

As there is no positive evidence to outweigh the evidence 
against a nexus between BCC or chloracne and service, the 
preponderance of the evidence is against the claim of service 
connection for BCC and chloracne.  As such, the benefit-of-
the-doubt doctrine is not for application and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a left knee disorder is granted.

Service connection for bilateral hearing loss is granted.

Service connection for BCC and chloracne is denied.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

